Exhibit 10.2

GLOBAL INDEMNITY LIMITED

2018 SHARE INCENTIVE PLAN

Section 1. Purpose; Definitions

The purpose of the Plan is to give Global Indemnity Limited, a Cayman exempted
company (the “Company”), and its Affiliates (as defined below) a competitive
advantage in attracting, retaining and motivating officers, employees,
consultants and non-employee directors, and to provide the Company and its
Affiliates with a share plan providing incentives linked to the financial
results of the Company’s businesses and increases in shareholder value.

For purposes of the Plan, the following terms are defined as set forth below:

“Affiliate” of a Person means a Person, directly or indirectly, controlled by,
controlling or under common control with such Person and with respect to the
Company, includes without limitation its Subsidiaries and its Parent.

“Applicable Laws” means the legal and regulatory requirements relating to the
administration of equity-based awards, including but not limited to the related
issuance of Ordinary Shares, including without limitation, under U.S. state
corporate laws, U.S. federal and state securities laws, the Code, any stock
exchange or quotation system on which the Ordinary Shares are listed or quoted
and the applicable laws of any non-U.S. country or jurisdiction where Awards
are, or will be, granted under the Plan.

“Award” means any award under this Plan of any Stock Option, Restricted Share,
or Other Share-Based Award.

“Award Agreement” means a Restricted Share Agreement or an Option Agreement. An
Award Agreement may include provisions included in an employment or consulting
agreement of the Company or any of its Affiliates.

“Board” means the Board of Directors of the Company.

“Cause” means, unless otherwise provided in the Participant’s employment or
consulting agreement with the Company or any of its Affiliates, that (i) the
Participant is charged with or has committed a felony or other crime involving
moral turpitude or conduct adverse to the interests of the Company, (ii) the
Participant commits fraud, embezzlement or other conduct adverse to the
interests of the Company or its Affiliates, (iii) the Participant substantially
fails to perform his duties or obligations to the Company or its Affiliates,
provided that he has been given notice and an opportunity to cure not to exceed
thirty (30) days under circumstances in which the Board determines, in its sole
discretion, that such failure to perform is in fact curable, or (iv) the
Participant violates Company policies or policies of its Affiliates or
materially breaches any representation made to the Company or its Affiliates.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto. Reference to a specific section of the Code or
regulation thereunder shall include such section or regulation, any valid
regulation promulgated under such section, and any



--------------------------------------------------------------------------------

comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

“Committee” means (a) the Compensation Committee of the Board; or (b) a
committee (or subcommittee) of the Board that the Board may designate to
administer or make decisions required to be made under the Plan, whose
membership shall be composed of not less than two directors who are intended to
qualify as Non-Employee Directors, each of whom shall be appointed by and serve
at the pleasure of the Board; or (c) if at any time no such committee of the
Board under (a) or (b) is so designated by the Board, the Board. For the
avoidance of doubt, and notwithstanding the foregoing, the Board in its sole
discretion may reserve to itself on an exclusive or non-exclusive basis any
authority with respect to the Plan that is provided to any of the committees
under clauses (a) or (b) of the immediately preceding sentence.

“Company” has the meaning set forth in the preamble hereto and any successors by
operation of law.

“Disability” means permanent and total disability as defined in Section 22(e)(3)
of the Code. A Disability shall only be deemed to occur at the time of the
determination by the Committee of the Disability.

“Employment” means, unless otherwise defined in an applicable Award agreement or
employment or consulting agreement, employment with, or service as a director or
officer of, or as a consultant to, the Company or any of its Affiliates.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto.

“Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for awards of the same type (which may have
higher or lower exercise prices and different terms), awards of a different
type, and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Committee, and/or (iii) the exercise price of an outstanding Award is
increased or reduced. The Committee will determine the terms and conditions of
any Exchange Program in its sole discretion.

“Exercise Price” has the meaning set forth in Section 5(a).

“Fair Market Value” of the Ordinary Shares means (unless otherwise provided in
the applicable Award Agreement), as of any given date, the closing price on the
applicable date of the Ordinary Shares on the Nasdaq National Market or, if not
listed on such market, on any other national securities exchange on which the
Ordinary Shares are listed or, if not so listed, on The Nasdaq Stock Market LLC
and, if not so quoted, the average of the closing bid and ask prices for the
Ordinary Shares in the over-the-counter market on which the Ordinary Shares are
actively traded. If such sales prices are not so available or the Ordinary
Shares are not actively traded, as determined by the Committee in its sole
discretion, the Fair Market Value of the Ordinary Shares shall mean the fair
value as determined by the Committee in light of all circumstances, including
comparable recent bona fide sales of applicable or similar securities. In the
absence of any established market for the Ordinary Shares, the Fair Market Value
of the Ordinary Shares shall

 

-2-



--------------------------------------------------------------------------------

be determined in good faith by the Committee. For purposes of the grant of any
Stock Option, the applicable date shall be the date on which the Stock Option is
granted.

“Family Member” means, solely to the extent provided for in Rule 701 under the
Securities Act or, following the filing of a Securities Act Form S-8 with
respect to the Plan, solely to the extent provided for in Securities Act Form
S-8, any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the employee’s household (other than a tenant
or employee), a trust in which these persons have more than fifty percent (50%)
of the beneficial interest, a foundation in which these persons (or the
employee) control the management of assets, and any other entity in which these
persons (or the employee) own more than fifty percent (50%) of the voting
interests or as otherwise defined in Rule 701 under the Securities Act or
Securities Act Form S-8, as applicable.

“FPC” means Fox Paine & Company, LLC, its subsidiaries and related entities
(including without limitation Fox Paine Capital, LLC, Fox Paine Capital Fund,
L.P., Fox Paine Capital Fund H GP, LLC, Fox Paine Capital Fund II L.P., Fox
Paine Capital Fund II International, L.P., Fox Paine Capital Fund II
Co-Investors International, LP), and all Persons that are partners or
shareholders or members in any such related entities) and all partners, members,
directors, employees, shareholders and agents of any of the foregoing.

“Incentive Stock Option” means a Stock Option that qualifies as and is intended
to qualify as an incentive stock option within the meaning of Section 422 of the
Code.

“Non-Employee Director” means a member of the Board who qualifies as a
Non-Employee Director (as defined in Rule 16b-3).

“Nonstatutory Stock Option” means a Stock Option not intended to qualify as an
Incentive Stock Option. “Option Agreement” means an agreement setting forth the
terms and conditions of a Stock Option Award. “Other Share-Based Award” means
any Award granted under Section 7.

“Officer” means a Person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder

“Ordinary Shares” means the A Ordinary shares, par value $0.0001 per share, of
the Company having the rights, preferences and privileges set out in the
Company’s Memorandum and Articles of Association, as amended from time to time
(the “Articles of Association”).

“Parent” means any parent corporation of the Company within the meaning of
Section 424(e) of the Code.

“Participant” has the meaning set forth in Section 4.

“Performance Goal” means the objective performance goals established by the
Committee that may be based on one or more of the following performance
criteria: (i) the attainment of certain target levels of, or a specified
percentage increase in, revenues, income

 

-3-



--------------------------------------------------------------------------------

before taxes and extraordinary items, net income, operating income, earnings
before income tax, earnings before interest, taxes, depreciation and
amortization or a combination of any or all of the foregoing; (ii) the
attainment of certain target levels of, or a percentage increase in, after-tax
or pre-tax profits including, without limitation, that attributable to
continuing and/or other operations; (iii) the attainment of certain target
levels of, or a specified increase in, operational cash flow; (iv) the
achievement of a certain level of, reduction of, or other specified objectives
with regard to limiting the level of increase in, all or a portion of, the
Company’s bank debt or other long-term or short-term public or private debt or
other similar financial obligations of the Company, which may be calculated net
of such cash balances and/or other offsets and adjustments as may be established
by the Committee; (v) earnings per share or the attainment of a specified
percentage increase in earnings per share or earnings per share from continuing
operations; (vi) the attainment of certain target levels of, or a specified
increase in return on capital employed or return on invested capital; (vii) the
attainment of certain target levels of, or a percentage increase in, after-tax
or pre-tax return on shareholders’ equity; (viii) the attainment of certain
target levels of, or a specified increase in, economic value added targets based
on a cash flow return on investment formula; (ix) the attainment of certain
target levels in the fair market value of the shares of the Company’s Ordinary
Shares; (x) the growth in the value of an investment in the Company’s Ordinary
Shares assuming the reinvestment of dividends; (xi) the attainment of a certain
level of, reduction of, or other specified objectives with regard to limiting
the level in or increase in, all or a portion of controllable expenses or costs
or other expenses or costs or a reduction of the loss ratio, expense ratio, or
combined ratio; (xii) achievement of certain targets with respect to the
Company’s book value, assets or liabilities; and/or (xiii) such other criteria
that the Committee determines, in its sole discretion. For purposes of item
(i) above, “extraordinary items” shall mean all items of gain, loss or expense
for the fiscal year determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to a corporate transaction (including,
without limitation, a disposition or acquisition) or related to a change in
accounting principle, all as determined in accordance with standards established
by Opinion No. 30 of the Accounting Principles Board. In addition, such
Performance Goal may be based upon the attainment of specified levels of Company
(or subsidiary, division or other operational unit of the Company) performance
under one or more of the measures described above relative to the performance of
other corporations. Furthermore, such Performance Goal may be supplemented by
reference to per share determinations.

“Performance Period” means three consecutive fiscal years of the Company, or
such shorter period as determined by the Committee in its discretion.

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust, unincorporated organization, government (or any
department or agency thereof) or other entity.

“Plan” means the Global Indemnity Limited 2018 Share Incentive Plan, as set
forth herein and as hereinafter amended from time to time.

“Plan Shares” has the meaning set forth in Section 12(a).

“Restricted Shares” means an Award of Ordinary Shares granted under Section 6.

 

-4-



--------------------------------------------------------------------------------

“Restricted Share Purchase Agreement” means an agreement setting forth the terms
and conditions of an Award of Restricted Shares.

“Retirement” means a Participant’s Termination of Employment without Cause at or
after age fifty-five (55).

“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

“SEC” means the Securities and Exchange Commission or any successor agency.

“Section 409A” means Section 409A of the Code, including any valid regulation or
other official guidance promulgated thereunder.

“Section 457A” means Section 457A of the Code, including any valid regulation or
other official guidance promulgated thereunder.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor thereto.

“Share Award” means an Award consisting of either shares of Ordinary Shares or a
right to receive Ordinary Shares in the future, each pursuant to Section 6 of
the Plan.

“Stock Option” means any Nonstatutory Stock Option or Incentive Stock Option.

“Subsidiary’ means any subsidiary corporation of the Company within the meaning
of Section 424(f) of the Code.

“Termination of Employment” means (i) a termination of service (for reasons
other than a military or personal leave of absence granted by the Company) of a
Participant from the Company or an Affiliate, unless the Participant thereupon
becomes employed by the Company or another affiliate. For purposes of Incentive
Stock Options, any such leave may not exceed three (3) months, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, then six (6) months following the first (1st) day of such
leave any Incentive Stock Option held by the Participant will cease to be
treated as an Incentive Stock Option and will be treated for tax purposes as a
Nonstatutory Stock Option.

In addition, certain other terms used herein have definitions otherwise ascribed
to them herein.

Section 2. Administration

This Plan shall be administered by the Committee.

Among other things, the Committee shall have the authority, subject to the terms
of the Plan, to:

 

-5-



--------------------------------------------------------------------------------

(a)    select the Participants to whom Awards may from time to time be granted
and designate the Affiliates of the Company for purposes of the Plan;

(b)    determine whether and to what extent Awards are to be granted hereunder,

(c)    determine the number of shares of Ordinary Shares to be covered by each
Award granted hereunder;

(d)    determine the terms and conditions of any Award granted hereunder
(including, but not limited to, the Exercise Price (subject to Section 5(a)),
any vesting conditions, restrictions or limitations (which may be related to the
performance of the Participant, the Company or any of its Affiliates)) and any
acceleration of vesting or waiver or cancellation regarding any Award and the
shares of Ordinary Shares relating thereto, based on such factors as the
Committee shall determine;

(e)    subject to Section 8 hereof, modify, amend or adjust the terms and
conditions of any Award, at any time or from time to time, including, but not
limited to, the authority to institute and determine the terms and conditions of
an Exchange Program.

(f)    determine to what extent and under what circumstances Ordinary Shares and
other amounts payable with respect to an Award shall be deferred;

(g)    to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Committee;

(h)    adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable;

(i)    interpret the terms and provisions of the Plan and any Award issued under
the Plan (and any agreement, including, but not limited to, an Award Agreement
relating thereto);

(j)    adopt any sub plans applicable to residents of any specified jurisdiction
as it deems necessary or appropriate in order to comply with or take advantage
of any tax laws or other laws applicable to the Company, its Affiliates, or to
Participants or to otherwise facilitate the administration of the Plan, which
sub plans may include additional restrictions or conditions applicable to Awards
or Plan Shares acquired upon exercise of Awards; and

(k)    make all determinations necessary or advisable for administering the Plan
and otherwise supervise and administer the Plan.

The Committee may act only by a majority of its members then serving thereon,
except that, if permissible under Applicable Law, the Committee may designate or
allocate all or any portion of its responsibilities and powers to any one or
more of their number or any officer of the Company. Any such designation or
allocation may be revoked by the Committee at any time.

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of the Plan or an
Award (or related Award Agreement) granted hereunder shall be determined and
resolved by the Committee. Any

 

-6-



--------------------------------------------------------------------------------

determination or resolution made by the Committee pursuant to the provisions of
the Plan with respect to the Plan, any Award or Award Agreement shall be made in
the sole discretion of the Committee and, with respect to an Award, at the time
of the grant of the Award or, unless in contravention of any express term of the
Plan or the Award Agreement, at any time thereafter. Except as otherwise set
forth herein or in any Award Agreement, all decisions made by the Committee in
accordance with the terms of this Plan or the Award Agreements shall be final,
conclusive and binding on all Persons, including the Company, its Affiliates and
the Participants, and will be given the maximum deference permitted by
Applicable Laws.

To the maximum extent permitted by Applicable Law and the Articles of
Association of the Company and to the extent not covered by insurance directly
insuring such person, each officer and member or former member of the Committee
or the Board shall be indemnified and held harmless by the Company against any
cost or expense (including reasonable fees and expenses of counsel reasonably
acceptable to the Committee) or liability (including any sum paid in settlement
of a claim with the approval of the Committee), and advanced amounts necessary
to pay the foregoing at the earliest time and to the fullest extent permitted,
arising out of any act or omission to act in connection with the administration
of this Plan, except to the extent arising out of such officer’s, member’s or
former member’s own fraud or bad faith. Such indemnification shall be in
addition to any rights of indemnification the employees, officers, directors or
members or former officers, directors or members may have under Applicable Law
or under the Articles of Association of the Company or any Affiliate.
Notwithstanding anything else herein, this indemnification will not apply to the
actions or determinations made by an individual with regard to Awards granted to
him or her under this Plan.

Section 3. Shares

The total number of Ordinary Shares reserved and available for grant under the
Plan shall be 2,500,000 (subject to any increase or decrease pursuant to this
Section 3). Shares subject to an Award under the Plan may be authorized and
unissued shares of Ordinary Shares or Ordinary Shares held in or acquired for
the treasury of the Company or both.

If any Restricted Shares or Other Share-Based Awards are forfeited to or
repurchased by the Company due to failure to vest or if any Stock Option expires
or terminates without being exercised, the shares subject to such Awards shall
again be available for distribution in connection with Awards under the Plan. In
addition, in determining the number of Ordinary Shares available for Awards
other than Incentive Stock Options, if Ordinary Shares have been delivered or
exchanged by a Participant as full or partial payment to the Company for payment
of the exercise price, or for payment of withholding taxes, or if the number of
Ordinary Shares otherwise deliverable has been reduced for payment of the
exercise price or for payment of withholding taxes, or if Awards are surrendered
pursuant to an Exchange Program, the number of Ordinary Shares exchanged or
reduced as payment in connection with the exercise or for withholding and the
Ordinary Shares subject to such Award surrendered pursuant to an Exchange
Program shall again be available for purposes of Awards other than Incentive
Stock Options under this Plan.

The total number of Ordinary Shares subject to any Stock Option which may be
granted under this Plan to any Participant shall not exceed 300,000 shares
(subject to any increase or

 

-7-



--------------------------------------------------------------------------------

decrease pursuant to this Section 3) during each fiscal year of the Company. The
individual Participant limitations set forth in this Section 3 shall be
cumulative; that is, to the extent that Ordinary Shares for which Options are
permitted to be granted to a Participant pursuant to this Section during a
fiscal year of the Company are not covered by a grant of a Stock Option in the
Company’s fiscal year, such Ordinary Shares available for grants to such
Participant automatically increase in the subsequent fiscal years during the
term of the Plan until used.

No individual may be granted in any fiscal year of the Company Other Share-Based
Awards that are contingent upon the attainment of Performance Goals covering
more than 50,000 Shares.

In the event any merger, reorganization, consolidation, combination,
recapitalization, spin-off, stock dividend, share split, reverse share split,
extraordinary distribution (whether in the form of cash, Ordinary Shares, other
securities, or other property) with respect to the Ordinary Shares, repurchase
or exchange of Ordinary Shares or other securities of the Company, any sale or
transfer of all or part of the Company’s assets or business or other change in
corporate structure affecting the Ordinary Shares occurs or is proposed (such an
event, an “Equity Restructuring”), the Committee or the Board shall, effective
as of the time of the Equity Restructuring, make such substitution or adjustment
in the aggregate number and kind of shares or other property reserved for
issuance under the Plan or any limitations under the Plan, in the number, kind
and Exercise Price (as defined herein) of shares or other property subject to
outstanding Stock Options, in the number and kind of shares or other property
subject to Restricted Share Awards or other Awards, and/or such other
substitution or adjustments, in each case as the Committee or the Board shall
determine in its discretion to be appropriate in order to prevent diminution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, provided that, in no case shall such determination adversely
affect in any material respect the rights of a Participant hereunder or under
any Award Agreement. In connection with any event described in this paragraph,
the Committee may provide, in its sole discretion, for the cancellation of any
outstanding Stock Option and payment in cash or other property in exchange
therefor in an amount equal to the excess at such time, if any, of the Fair
Market Value of the underlying Ordinary Shares over the per share exercise price
for such Stock Options.

In the event of a merger or consolidation in which the Company is not the
surviving entity or in the event of any transaction that results in the
acquisition of substantially all of the Company’s outstanding Ordinary Shares by
a single person or entity or by a group of persons and/or entities acting in
concert, or in the event of the sale or transfer of all or substantially all of
the Company’s assets (all of the foregoing being referred to as “Acquisition
Events”), then the Committee may, in its sole discretion, treat each outstanding
Award as the Committee determines (subject to the provision of the following
paragraph) without a Participant’s consent, including without limitation that:
(i) Awards will be assumed, or substantially equivalent awards will be
substituted, by the acquiring or succeeding corporation (or an affiliate
thereof) with appropriate adjustments as to the number and kind of shares and
prices; (ii) upon written notice to a Participant, that the Participant’s Awards
will terminate upon or immediately prior to the consummation of the Acquisition
Event, by delivering notice of termination to each Participant a reasonable
period of time (as determined in the Committee) prior to the date of
consummation of the Acquisition Event, in which case during the period from the
date on which such notice of termination is delivered to the consummation of the
Acquisition Event, each such Participant

 

-8-



--------------------------------------------------------------------------------

shall have the right to exercise in full all of his or her Stock Options that
are then outstanding (without regard to any limitations on exercisability
otherwise contained in the Stock Option agreements); (iii) outstanding Awards
will vest and become exercisable, realizable, or payable, or restrictions
applicable to an Award will lapse, in whole or in part prior to or upon
consummation of the Acquisition Event, and, to the extent the Committee
determines, terminate upon or immediately prior to the effectiveness of such
Acquisition Event; (iv) (A) the termination of an Award in exchange for an
amount of cash and/or property, if any, equal to the amount that would have been
attained upon the exercise of such Award or realization of the Participant’s
rights as of the date of the occurrence of the transaction (and, for the
avoidance of doubt, if as of the date of the occurrence of the transaction the
Committee determines in good faith that no amount would have been attained upon
the exercise of such Award or realization of the Participant’s rights, then such
Award may be terminated by the Company without payment), or (B) the replacement
of such Award with other rights or property selected by the Committee in its
sole discretion; or (v) any combination of the foregoing. In taking any of the
actions permitted under this paragraph, the Committee will not be obligated to
treat all Awards, all Awards held by a Participant, or all Awards of the same
type, similarly.

In the event that the successor corporation does not assume or substitute for
the Award (or portion thereof), the Participant will fully vest in and have the
right to exercise such outstanding Option, including shares as to which such
Award would not otherwise be vested or exercisable, all restrictions on other
Awards will lapse, and, with respect to such Awards with performance-based
vesting, all performance goals or other vesting criteria will be deemed achieved
at one hundred percent (100%) of target levels and all other terms and
conditions met, in all cases, unless specifically provided otherwise under the
applicable Award agreement or other written agreement between the Participant
and the Company or any of its Affiliates, as applicable. In addition, if an
Option is not assumed or substituted in the event of an Acquisition Event, the
Committee will provide for the notice and exercisability period set forth in
clause (ii) of the immediately preceding paragraph.

For the purposes of this Section, an Award will be considered assumed if,
following the Acquisition Event, the Award confers the right to purchase or
receive, for each Ordinary Share subject to the Award immediately prior to the
Acquisition Event, the consideration (whether shares, cash, or other securities
or property) received in the Acquisition Event by holders of Ordinary Shares for
each Ordinary Share held on the effective date of the Acquisition Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding Ordinary Shares); provided,
however, that if such consideration received in the Acquisition Event is not
solely common stock or ordinary shares of the successor corporation or its
Parent, the Committee may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of a Stock Option
or upon the payout of other Awards, for each Ordinary Share subject to such
Award, to be solely common stock or ordinary shares of the successor corporation
or its Parent equal in fair market value to the per share consideration received
by holders of Ordinary Shares in the Acquisition Event.

In the event of the proposed dissolution or liquidation of the Company, the
Committee will notify each Participant as soon as practicable prior to the
effective date of such proposed transaction. To the extent it has not been
previously exercised, an Award will terminate immediately prior to the
consummation of such proposed action.

 

-9-



--------------------------------------------------------------------------------

Section 4. Participants

The following persons shall be “Participants” eligible to be granted Awards
under the Plan: (i) Persons who are officers, directors, employees or
consultants of the Company and/or any of its Affiliates; (ii) Persons who at the
time of grant may be performing (or subject to being required to perform)
services for the Company or any of its Affiliates (including, without
limitation, officers, directors, employees, Affiliates and consultants of FPC);
and (iii) Non-Employee Directors of the Company and its Affiliates who are
responsible for or contribute to the management, growth and profitability of the
business of the Company and its Affiliates. However, Incentive Stock Options may
be granted only to employees of the Company, its Subsidiaries or its Parent.

Section 5. Stock Options

The Board or the Committee as its duly authorized delegate shall have the
authority to grant to Participants Stock Options. Stock Options shall be
evidenced by Option Agreements, which shall include such terms and provisions as
the Committee may determine from time to time, including whether such Stock
Option is designated as an Incentive Stock Option or Nonstatutory Stock Option.
However, notwithstanding such designation, to the extent that the aggregate Fair
Market Value of the Ordinary Shares with respect to which Incentive Stock
Options are exercisable for the first time by the Participant during any
calendar year (under all plans of the Company and any Parent or
Subsidiary) exceeds one hundred thousand dollars ($100,000), such Stock Options
will be treated as Nonstatutory Stock Options. For purposes of the immediately
preceding sentence, Incentive Stock Options will be taken into account in the
order in which they were granted. The Fair Market Value of the Ordinary Shares
for purposes of the foregoing in this paragraph will be determined as of the
time the Stock Option with respect to such Ordinary Shares is granted.

The grant of a Stock Option shall occur on the date the Committee by resolution
selects an individual to receive a grant of a Stock Option, determines the
number of Ordinary Shares to be subject to such Stock Option to be granted to
such individual and specifies the terms and provisions of the Stock Option, or
on such other date as the Committee may determine. The Company shall notify a
Participant of any grant of a Stock Option, and a written Option Agreement shall
be duly executed and delivered by the Company to the Participant. Such Option
Agreement shall become effective upon execution and delivery by the Participant
to the Company.

Stock Options shall be subject to the following terms and conditions, and shall
contain such additional terms and conditions as the Committee shall deem
desirable:

(a)    Exercise Price. The price per Ordinary Share purchasable under a Stock
Option shall be such price as determined by the Committee and set forth in the
Option Agreement (the “Exercise Price”); provided that the Exercise Price shall
not be less than the grant date Fair Market Value of the Ordinary Shares, and:

(i)    In the case of an Incentive Stock Option

 

-10-



--------------------------------------------------------------------------------

(A)    granted to an employee of the Company, its Subsidiaries or its Parent
who, at the time of the grant of such Incentive Stock Option, owns shares
representing more than ten percent (10%) of the voting power of all share
classes of the Company or its Subsidiaries or its Parent (a “Ten Percent
Shareholder”), the per share Exercise Price shall be no less than one hundred
ten percent (110%) of the Fair Market Value per share on the date of grant; and

(B)    granted to any employee of the Company, its Subsidiaries or its Parent
other than a Ten Percent Shareholder, the per share Exercise Price shall be no
less ‘than one hundred percent (100%) of the Fair Market Value per share on the
date of grant.

(ii)    in the case of any other Stock Option granted, including Nonstatutory
Stock Options, the per share Exercise Price as determined by the Committee

(iii)    Notwithstanding the foregoing, Stock Options may be granted with a per
share Exercise Price of less than one hundred percent (100%) of the Fair Market
Value per share on the date of grant pursuant to a transaction described in, and
in a manner consistent with, Section 424(a) of the Code.

(b)    Option Term. The term of each Stock Option shall be fixed by the
Committee provided, however, that no Stock Option shall be exercisable more than
ten (10) years after the date such Stock Option is granted. Absent any such term
being fixed by the Committee, pursuant to an Option Agreement or otherwise, such
term shall be ten (10) years; provided, however, that the term of an Incentive
Stock Option granted to a Ten Percent Shareholder shall not exceed five
(5) years.

(c)    Exercisability. Except as otherwise provided herein, Stock Options shall
be exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee If the Committee provides that any Stock
Option is exercisable only in installments, the Committee may at any time waive
such installment exercise provisions, in whole or in part, based on such factors
as the Committee may determine. In addition, the Committee may at any time
accelerate the exercisability of any Stock Option.

(d)    Method of Exercise. Subject to the provisions of this Section 5, Stock
Options that have become exercisable in accordance with its terms may be
exercised, in whole or in part, at any time during the option term by giving
written notice of exercise to the Company specifying the number of Ordinary
Shares subject to the Stock Option to be purchased.

Such notice shall be accompanied by payment in full of the Exercise Price per
share by certified or bank check or such other instrument or method of payment
as the Committee may accept. Unless determined otherwise by the Committee at the
time of grant and set forth in the Option Agreement, payment, in full or in
part, may also be made in the form of a promissory note to the extent permitted
by Applicable Laws, or fully vested Ordinary Shares (other than Restricted
Shares) already owned by the Participant (for at least six months or such other
period, as determined by the Committee, that is necessary to avoid a charge, for
accounting purposes, against the Company’s earnings as reported in the Company’s
financial statements if acquired upon exercise of a Stock Option or received
upon the lapse of restrictions on an Award of

 

-11-



--------------------------------------------------------------------------------

Restricted Shares) of the same class as the Ordinary Shares subject to the Stock
Option (based on the Fair Market Value of the Ordinary Shares on the date the
Stock Option is exercised) or, if the Ordinary Shares are traded on a national
securities exchange, including The Nasdaq Stock Market LLC, or quoted on a
national quotation system sponsored by the National Association of Securities
Dealers, and the Committee authorizes, to the extent permitted by law, through a
procedure whereby the Participant delivers irrevocable instructions to a broker
reasonably acceptable to the Committee to deliver promptly to the Company an
amount equal to the purchase price or through “net settlement” in Ordinary
Shares, or other cashless exercise program (whether through a broker or
otherwise) implemented by the Company in connection with the Plan, or such other
consideration and method of payment for the issuance of Shares to the extent
permitted by Applicable Laws or any combination of the methods of payment set
forth in this Section.

No Ordinary Shares shall be issued until full payment therefor (including
without limitation any applicable tax withholding obligations) has been made. A
Stock Option may not be exercised for a fraction of an Ordinary Share. Ordinary
Shares issued upon exercise of a Stock Option will be issued in the name of the
Participant or, if requested by the Participant, in the name of the Participant
and his or her spouse. Until the Ordinary Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a shareholder will exist with respect to the Ordinary Shares subject to a
Stock Option, notwithstanding the exercise of the Stock Option. The Company will
issue (or cause to be issued) such Ordinary Shares promptly after the Stock
Option is exercised. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Ordinary Shares are issued,
except as provided in Section 3.

(e)    Nontransferability of Stock Options. No Stock Option shall be
transferable by the Participant other than (i) by will or by the laws of descent
and distribution, or (ii) as otherwise expressly permitted under the applicable
Option Agreement. All Stock Options granted to an individual shall be
exercisable, subject to the terms of the Plan, during the Participant’s
lifetime, only by the Participant or any Person to whom such Stock Option is
transferred pursuant to the preceding sentence, including such Participant’s
guardian, legal representative and other transferee. The term “Participant”
includes the estate of the Participant or the Legal representative of the
Participant named in the Option Agreement and any Person to whom an Option is
otherwise transferred in accordance with this Section 5(e), by will or the laws
of descent and distribution; provided, however, that references herein to
Employment of a Participant or termination of Employment of a Participant shall
continue to refer to the Employment or termination of Employment of the
applicable grantee of an Award hereunder.

(f)    Termination of Employment.

(i)    Termination for Any Reason (other than Cause). Except as otherwise
determined by the Committee and expressly provided in the applicable Option
Agreement or applicable employment or consulting agreement, upon the termination
of the Participant’s Employment for any reason (other than Cause), including
death or Disability, (A) vesting ceases, (B) the term of unvested stock options
lapses and vested and unvested options will become unexercisable, and (C) such
Participant shall have ninety (90) days to exercise the portion of the

 

-12-



--------------------------------------------------------------------------------

Participant’s Stock Option that is vested on the date of the Participant’s
termination of Employment. Notwithstanding anything contained herein to the
contrary, the Participant shall not be permitted to exercise any Stock Option at
a time beyond the initial option term.

(ii)    Termination for Cause. All outstanding and unexercised Stock Options,
whether vested or unvested, as of the time the Participant is notified that his
or her Employment is terminated for Cause or at the time the Participant
voluntarily terminates employment within ninety (90) days after the occurrence
of an event that would be grounds for a termination for Cause, will be cancelled
immediately.

Section 6. Restricted Shares

The Committee shall determine the Participants to whom and the time or times at
which grants of Restricted Shares will be awarded, the number of shares to be
awarded to any Participant, the purchase price, the conditions for vesting, the
time or times within which such Awards may be subject to cancellation,
repurchase and restrictions on transfer and any other terms and conditions of
the Awards (including provisions (i) relating to placing legends on certificates
representing Restricted Shares, (ii) permitting the Company to require that
Restricted Shares be held in custody by the Company with a share transfer
certificate from the owner thereof until restrictions lapse and (iii) relating
to any rights to repurchase Restricted Shares on the part of the Company). Each
Participant receiving Restricted Shares shall be issued a share certificate in
respect of such Restricted Shares, unless the Committee elects to use another
system, such as book entries by the transfer agent, as evidencing ownership of
shares of Restricted Shares. Unless the Committee determines otherwise, the
Company as escrow agent will hold Restricted Shares until the restrictions on
such Restricted Shares have lapsed. Unless otherwise specified in the Restricted
Share Agreement, upon a Participant’s termination for any reason during the
relevant restriction period, all unvested Restricted Shares will be forfeited to
the Company, without compensation.

Furthermore, in addition to the foregoing restrictions, Restricted Shares held
by an officer, director or consultant of the Company or one of its Affiliate may
be subject to additional or greater restrictions and any restrictions set forth
in the Articles of Association. The terms and conditions of Restricted Share
Awards shall be set forth in a Restricted Share Agreement, which shall include
such terms and provisions as the Committee may determine from time to time, and
which shall be duly executed and delivered by the Company to the Participant and
become effective upon execution and delivery by the Participant to the Company.
Except as provided in this Section 6, the Restricted Share Agreement, and any
other relevant agreements, the Participant shall have, with respect to the
Restricted Shares, all of the rights of a shareholder of the Company holding the
class or series of Ordinary Shares that is the subject of the Restricted Share
Award, including, if applicable, the right to vote the shares and, subject to
the following sentence, the right to receive any cash dividends or distributions
(but, subject to Section 3, not the right to receive non-cash dividends or
distributions). If so determined by the Committee in the applicable Restricted
Share Agreement, cash dividends and distributions on the class or series of
Ordinary Shares that is the subject of the Restricted Share Award shall be
automatically deferred and reinvested in additional Restricted Shares, held
subject to the vesting of the underlying Restricted Shares, or held subject to
meeting conditions applicable only to dividends and distributions.

 

-13-



--------------------------------------------------------------------------------

Section 7. Other Share-Based Awards

The Committee is authorized to grant to Participants Other Share-Based Awards
that are payable in, valued in whole or in part by reference to, or otherwise
based on or related to Ordinary Shares, including but not limited to, Ordinary
Shares awarded purely as a bonus and not subject to any restrictions or
conditions, Ordinary Shares in payment of the amounts due under an incentive or
performance plan sponsored or maintained by the Company or a Subsidiary, share
appreciation rights (either separately or in tandem with Options), share
equivalent units, and Awards valued by reference to book value of Ordinary
Shares.

Subject to the provisions of this Plan, the Committee shall have authority to
determine the persons to whom and the time or times at which such Awards shall
be made, the number of Ordinary Shares to be awarded pursuant to or referenced
by such Awards, and all other conditions of the Awards. Grants of Other
Share-Based Awards may be subject to such conditions, restrictions and
contingencies as the Committee may determine which may include, but are not
limited to, continuous service with the Company or an Affiliate and/or the
achievement of Performance Goals. The criteria that may be used by the Committee
in granting Other Share-Based Awards contingent on Performance Goals shall
consist of the attainment of one or more of the Performance Goals. The Committee
may select one or more Performance Goals for measuring performance and the
measuring may be stated in absolute terms or relative to comparable companies.

Other Share-Based Awards made pursuant to this Section 7 are subject to the
following terms and conditions:

(a)    Dividends. Unless otherwise determined by the Committee at the time of
Award, subject to the provisions of the Award agreement and this Plan, the
recipient of an Award under this Section 7 shall be entitled to receive,
currently or on a deferred basis, dividends or dividend equivalents with respect
to the number of Ordinary Shares covered by the Award, as determined at the time
of the Award by the Committee, in its sole discretion.

(b)    Vesting. Any Award under this Section 7 and any Ordinary Shares covered
by any such Award shall vest or be forfeited to the extent so provided in the
Award agreement, as determined by the Committee, in its sole discretion.

(c)    Waiver of Limitation. In the event of the Participant’s Retirement,
Disability or death, or in cases of special circumstances, the Committee may, in
its sole discretion, waive in whole or in part any or all of the limitations
imposed hereunder (if any) with respect to any or all of an Award under this
Article.

(d)    Purchase Price. Ordinary Shares issued on a bonus basis under this
Section 7 may be issued for no cash consideration; Ordinary Shares purchased
pursuant to a purchase right awarded under this Section 7 shall be priced as
determined by the Committee.

(e)    Committee Certification. At the expiration of the Performance Period, the
Committee shall determine and certify in writing the extent to which the
Performance Goals have been achieved.

 

-14-



--------------------------------------------------------------------------------

Section 8. Term, Amendment and Termination

This Plan will be effective as of March 4, 2018, and expire on March 4, 2023,
unless terminated earlier by the Board or the Committee in accordance with this
Section. Awards outstanding as of such date shall not be affected or impaired by
the expiration of the Plan and shall be subject to the terms of the Plan.

The Board or the Committee may at any time amend, alter, suspend, or terminate
the Plan, prospectively or retroactively (as permitted by Applicable Law);
provided, however, that, unless otherwise required by Applicable Law or
specifically provided herein, no amendment, alteration, suspension or
termination shall be made that is materially adverse to the rights of a
Participant under an Award theretofore granted without mutual agreement between
the Participant and the Committee, which agreement must be in writing and signed
by the Participant and the Company; provided, further, without the approval of
the shareholders of the Company in accordance with Applicable Law, to the extent
required by the applicable provisions of Rule 16b-3 or the rules of any exchange
or system on which the Ordinary Shares are listed or traded, or, with regard to
Incentive Stock Options, Section 422 of the Code, no amendment may be made which
would (i) increase the aggregate number of Ordinary Shares that may be issued
under this Plan or the maximum individual Participant limitations under
Section 3; (ii) change the classification of Participants eligible to receive
Awards under this Plan; (iii) extend the maximum Stock Option period or
(iv) require shareholder approval in order for the Plan to continue to comply
with the applicable provisions of Rule 16b-3, or, with regard to Incentive Stock
Options, Section 422 of the Code. Termination of the Plan will not affect the
Committee’s ability to exercise the powers granted to it hereunder with respect
to Awards granted under the Plan prior to the date of such termination.

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively (to the extent permitted by Applicable Law), but
no such amendment shall be made that is adverse to the rights of the Participant
thereunder without the Participant’s consent.

The Plan will be subject to approval by the shareholders of the Company within
twelve (12) months after the date the Plan is adopted by the Board. Such
shareholder approval will be obtained in the manner and to the degree required
under Applicable Laws.

Section 9. Unfunded Status of Plan

It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Ordinary Shares or make payments; provided, however, that unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.

Section 10. Forfeiture Events

The Committee may specify in an Award agreement that the Participant’s rights,
payments, and benefits with respect to an Award will be subject to the
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Notwithstanding any

 

-15-



--------------------------------------------------------------------------------

provisions to the contrary under this Plan, an Award shall be subject to the
Company’s clawback policy as may be established and/or amended from time to time
(the “Clawback Policy”). The Committee may require a Participant to forfeit,
return or reimburse the Company all or a portion of the Award and any amounts
paid thereunder pursuant to the terms of the Clawback Policy or as necessary or
appropriate to comply with Applicable Laws.

Section 11. General Provisions

(a)    Awards and Certificates. Shares of Restricted Shares and Ordinary Shares
issuable upon the exercise of a Stock Option (together, “Plan Shares”) shall be
evidenced in such manner as the Committee may deem appropriate, including book
entry registration or issuance of one or more share certificates. Any
certificate issued in respect of Plan Shares shall be registered in the name of
such Participant and shall bear appropriate legends referring to the terms,
conditions, and restrictions applicable to such Award. Such Plan Shares may bear
other legends to the extent the Committee or the Board determines it to be
necessary or appropriate. If and when all restrictions expire without a prior
cancellation of the Plan Shares theretofore subject to such restrictions, upon
surrender of legended certificates representing such shares new certificates for
such shares shall be delivered to the Participant without the second legend
listed above. The date of grant of an Award will be, for all purposes, the date
on which the Committee makes the determination granting such Award, or such
other later date as is determined by the Committee. Notice of the determination
will be provided to each Participant within a reasonable time after the date of
such grant.

(b)    Representations and Warranties. The Committee may require each Person
purchasing or receiving Plan Shares to (i) represent to and agree with the
Company in writing that such Person is acquiring the shares without a view to
the distribution thereof and (ii) make any other representations and warranties
that the Committee deems appropriate.

(c)    Additional Compensation. Nothing contained in the Plan shall prevent the
Company or any of its Affiliates from adopting other or additional compensation
arrangements for its employees.

(d)    No Right of Employment. Adoption of the Plan or grant of any Award shall
not confer upon any employee or any other individual any right to continued
Employment, nor shall it interfere in any way with the right of the Company or
any of its Affiliates to terminate the Employment of any eligible Participant at
any time, with or without cause, to the extent permitted by Applicable Laws.

(e)    Withholding Taxes. No later than the date as of which an amount first
becomes includible in the gross income of a Participant for income tax purposes
or subject to Federal Insurance Contributions Act withholdings with respect to
any Award, including, without limitation, upon exercise of any Stock Option,
under the Plan, such Participant shall pay to the Company or, if appropriate,
one of its Affiliates, or make arrangements satisfactory to the Committee
regarding the payment of, any United States federal, state or local or non-U.S.
taxes of any kind required by Applicable Law to be withheld with respect to such
amount. If approved by the Committee, minimum required statutory withholding
obligations, or such greater amount of withholding as the Committee may
determine may be settled with Ordinary Shares (provided

 

-16-



--------------------------------------------------------------------------------

the delivery of such Ordinary Shares will not result in any adverse accounting
consequences, as the Committee determines in its sole discretion), including
Ordinary Shares that are part of the Award that gives rise to the withholding
requirement. The obligations of the Company under the Plan shall be conditional
on such payment or arrangements, and the Company and its Affiliates shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Participant. The Committee may establish such
procedures as it deems appropriate, including making irrevocable elections, for
the settlement of withholding obligations with Ordinary Shares, having the
Participant deliver to the Company already-owned Ordinary Shares having a fair
market value equal to the minimum statutory amount required to be withheld or
such greater amount as the Committee may determine provided the delivery of such
Ordinary Shares will not result in any adverse accounting consequences, as the
Committee determines in its sole discretion, or selling a sufficient number of
Ordinary Shares otherwise deliverable to the Participant through such means as
the Committee may determine in its sole discretion (whether through a broker or
otherwise) equal to the amount required to be withheld, or any combination of
the payment methods described in this Section. The fair market value of the
Ordinary Shares to be withheld or delivered will be determined as of the date
that the taxes are required to be withheld.

(f)    Beneficiaries. The Committee shall establish such procedures as it deems
appropriate for a Participant to designate a beneficiary to whom any amounts
payable in the event of the Participant’s death are to be paid or by whom any
rights of the Participant, after the Participant’s death, may be exercised.

(g)    Governing Law. The Plan and all Awards made and actions taken thereunder
shall be governed by and construed and enforced in accordance with the laws of
the State of Delaware without regard to the principles of conflicts of law
thereof.

(h)    Compliance with Laws. Shares will not be issued pursuant to the exercise
of an Award unless the exercise of such Award and the issuance and delivery of
such Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance. The
inability of the Company to obtain authority from any regulatory body having
jurisdiction or to complete or comply with the requirements of any registration
or other qualification of the Ordinary Shares under any state, federal or
foreign law or under the rules and regulations of the U.S. Securities and
Exchange Commission, the stock exchange on which Ordinary Shares of the same
class are then listed, or any other governmental or regulatory body, which
authority, registration, qualification or rule compliance is deemed by the
Company’s counsel to be necessary or advisable for the issuance and sale of any
Ordinary Shares hereunder, will relieve the Company of any liability in respect
of the failure to issue or sell such Ordinary Shares as to which such requisite
authority, registration, qualification or rule compliance will not have been
obtained.

(i)    Nontransferability. Unless determined otherwise by the Committee or as
otherwise set forth in the Plan, an Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Participant, only by the Participant. If the Committee makes an Award
transferable, such Award will contain such additional terms and conditions as
the Committee deems appropriate.

 

-17-



--------------------------------------------------------------------------------

(j)    Fractional Shares. No fractional shares shall be issued under the Plan
and no cash settlements shall be made with respect to fractional shares
eliminated by rounding.

(k)    Shareholders’ Agreement and Other Requirements. Notwithstanding anything
herein to the contrary, as a condition to the receipt of Plan Shares, to the
extent required by the Committee, the Participant shall execute and deliver a
shareholders’ agreement or such other documentation which shall set forth
certain restrictions on transferability of the Plan Shares, a right of first
refusal of the Company with respect to Plan Shares, the right of the Company to
purchase Plan Shares and such other terms as the Board or Committee shall from
time to time establish. Such shareholders’ agreement shall apply to all Plan
Shares acquired under the Plan. The Company may require, as a condition of grant
or exercise of any Award, the Participant to become a party to any other
existing shareholders’ agreement. As a condition to the exercise of an Award,
the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Ordinary Shares if, in the opinion of counsel for the Company, such a
representation is required.

(l)    Sections 409A and 457A. Notwithstanding other provisions of the Plan or
any Award agreements thereunder, no Award shall be granted, deferred,
accelerated, extended, paid out or modified under this Plan in a manner that
would result in the imposition of an additional tax under Sections 409A or 457A
upon a Participant. Awards will be designed and operated in such a manner that
they are either exempt from the application of, or comply with, the requirements
of Section 409A and Section 457A such that the grant, payment, settlement or
deferral will not be subject to the additional tax or interest applicable under
Section 409A or Section 457A, except as otherwise determined in the sole
discretion of the Committee. The Plan and each Award agreement under the Plan is
intended to meet the requirements of Section 409A and Section 457A and will be
construed and interpreted in accordance with such intent, including with respect
to any ambiguities or ambiguous terms, except as otherwise determined in the
sole discretion of the Committee. In the event that it is reasonably determined
by the Committee that, as a result of Section 409A or Section 457A, payments or
deliveries of shares in respect of any Award under the Plan may not be made at
the time contemplated by the terms of the Plan or the relevant Award agreement,
as the case may be, without causing the Participant holding such Award to be
subject to taxation under Section 409A or Section 457A, the Company will make
such payment or delivery of shares on the first day that would not result in the
Participant incurring any tax liability under Section 409A or Section 457A. In
the case of a Participant who is a “specified employee” (within the meaning of
Section 409A(a)(2)(B)(i) of the Code), payments and/or deliveries of shares in
respect of any Award subject to Section 409A of the Code that are linked to the
date of the Participant’s separation from service shall not be made prior to the
date which is six (6) months after the date of such Participant’s separation
from service from the Company and its affiliates, determined in accordance with
Section 409A. The Company shall use commercially reasonable efforts to implement
the provisions of this Section 12(l) in good faith; provided that neither the
Company, the Committee nor any of the Company’s employees, directors or
representatives shall have any liability to Participants with respect to this
Section 12(l). In no event will the Company or any Affiliates have any liability
or obligation to reimburse, indemnify, or hold harmless any Participant for any
taxes, interest, or penalties imposed, or other costs incurred, as a result of
Section 409A or Section 457A.

*        *        *

 

-18-